Judgment unanimously affirmed. Memorandum: County Court properly denied the motion of defendant to suppress his statement to the police. The record supports the court’s determination that defendant, despite his intellectual limitations, knowingly, voluntarily and intelligently waived his Miranda rights (see, People v Ludlow, 187 AD2d 936, lv denied 81 NY2d 888; People v Matthews, 148 AD2d 272, 274, lv dismissed 74 NY2d 950). (Appeal from Judgment of Oneida County Court, Buckley, J.—Rape, 1st Degree.) Present—Green, J. P., Pine, Wesley, Davis and Boehm, JJ.